    Case 3:14-cv-03055-FLW-DEA Document 151 Filed 10/24/19 Page 1 of 2 PageID: 1581




Lita Beth Wright                                                                                212.497.8207
MEMBER NY & NJ BARS                                                                     lbwright@aminillc.com




      October 24, 2019

      VIA ECF

      The Honorable Freda L. Wolfson
      United States District Judge
      Clarkson S. Fisher Federal Building
      402 East State Street, Room 5050
      Trenton, NJ 08608

      Re:    U.S. v. Chabot, Case No. 3:14-cv-03055(FLW)(DEA)

      Dear Judge Wolfson:

      My firm and I were retained yesterday evening to represent non-party Richard A. Levine, Esq.,
      of Roberts & Holland, LLP, formerly co-counsel to Mr. Chabot in this case.1 Because Mr.
      Levine was observing the Jewish holidays on Monday and Tuesday he was not able to focus on
      the Government’s filing of last Friday evening (Doc. No. 150) containing serious allegations of
      professional misconduct against him until yesterday morning, at which point he determined that
      he should engage his own counsel to advise him as to how to address those allegations. While
      there is obviously a complicated history here that we will need some time to come up to speed
      on, we are writing the Court now to make two requests.

      First, the Government’s allegations were made in a supplemental brief related to a pending
      motion that seeks no sanctions or other relief against Mr. Levine, and the Government itself
      does not seem to be moving for any relief against Mr. Levine but rather deferring to the Court
      regarding what further steps should be taken with respect to the allegations concerning Mr.
      Levine. We will be filing on Mr. Levine’s behalf a full response to the Government’s
      allegations concerning him, addressing both the facts and the relevant rules of professional
      conduct. Given the time necessary for us to get up to speed on the lengthy prior history of this
      case and the fact that our firm will be moving to new offices in late November, we propose to do
      so no later than Wednesday, December 4.


      1
       I am a member of the bar of this Court as well as the New Jersey state bar. My colleagues and I
      have previously represented the Roberts & Holland firm and various of its partners in other
      matters.

              2 GRAND CENTRAL TOWER • 140 EAST 45TH STREET, 25TH FLOOR • NEW YORK, NY 10017
                             P 212.490.4700 • F 212.490.4208 • www.aminillc.com
Case 3:14-cv-03055-FLW-DEA Document 151 Filed 10/24/19 Page 2 of 2 PageID: 1582
 Hon. Freda L. Wolfson
 October 24, 2019
 Page 2

 Second, the current deadline for Mr. Levine to submit the supplemental information the Court
 directed him to submit during the August 20, 2019 hearing is tomorrow, October 25. Given our
 retention and the change of circumstances caused by the substance of the Government’s recent
 filing, we respectfully request a one-week adjournment of that deadline until November 1, so that
 we may advise Mr. Levine with respect to the submission the Court has directed him to make.

 Respectfully submitted,

       /s/ Lita Beth Wright

 Lita Beth Wright

 cc:      All Counsel of Record (via ECF)
          Richard A. Levine, Esq. (via email)
